Case 20-10553-CSS   Doc 1027   Filed 10/12/20   Page 1 of 10
                                    Case 20-10553-CSS          Doc 1027                Filed 10/12/20                      Page 2 of 10


Art Van Furniture, LLC
Cash Receipts and Disbursements
For the Period (09/01/2020 - 09/30/2020)


                                                     Art Van          AVF Holding                         AV Pure Sleep
                                                  Furniture, LLC      Company, Inc.    AVF Parent LLC    Franchising, LLC LF Trucking, Inc.    Sam Levin, Inc.     Consolidated
                                                    20-10553            20-10554          20-10558          20-10561          20-10563            20-10564

Beginning Cash Balance - September 1, 2020           5,959,897.84         306,791.95        168,567.51              62.06          8,237.58      12,991,720.32     19,435,277.26

Turnover of Bank Funds                                        -                    -                 -                 -                 -                 -                 -
Turnover of Funds - Other                                     -                    -                 -                 -                 -                 -                 -
Collection of Accounts Receivable                             -                    -                 -                 -                 -                 -                 -
Miscellaneous Refunds                                    1,663.90                  -                 -                 -                 -               15.00          1,678.90
Sale of Assets                                       9,470,581.36                  -                 -                 -                 -                 -        9,470,581.36
Interest                                                   169.15                  -                 -                 -                 -              406.99            576.14


TOTAL CASH RECEIPTS                                  9,472,414.41                  -                 -                 -                 -              421.99      9,472,836.40

Payments to Secured Creditor                           (160,593.75)                -                 -                 -                 -                 -         (160,593.75)
Third Party Services Provided                        (2,053,603.05)                -                 -                 -                 -         (368,872.70)    (2,422,475.75)
Payment of Unpaid Commissions                                  -                   -                 -                 -                 -                 -                 -
Customer Refunds                                               -                   -                 -                 -                 -         (155,917.65)      (155,917.65)
Sales and Use Tax Paid                                         -                                     -                 -                                   -                 -
Bank and Technology Service Fee                          (5,119.71)                -                 -                 -             (14.04)               -           (5,133.75)


TOTAL CASH DISBURSEMENTS                             (2,219,316.51)                -                 -                 -             (14.04)        (524,790.35)   (2,744,120.90)


Net activity for the month of September              7,253,097.90                  -                 -                 -             (14.04)        (524,368.36)    6,728,715.50


Transfers                                                      -                   -                 -                 -                 -                   -               -


Ending Cash Balance - September 30, 2020            13,212,995.74         306,791.95        168,567.51              62.06          8,223.54      12,467,351.96     26,163,992.76
                                      Case 20-10553-CSS                          Doc 1027                     Filed 10/12/20                     Page 3 of 10


Art Van Furniture, LLC
Cash Receipts and Disbursements
For the Period (09/01/2020 - 09/30/2020)


  Trans.         {Ref #} /
   Date          Check #              Paid To / Received From                             Description of Transaction                            Receipts       Disbursements       Net Activity

                             Beginning Cash on Hand (9/1/2020)                                                                                                                 $     5,959,897.84

Cash Receipts
                             Turnover of Bank Funds                                                                                                                                          -
                             Turnover of Funds - Other                                                                                                                                       -
                             Collections of Accounts Receivable                                                                                                                              -

Miscellaneous Refunds
  9/2/2020     {19}          Cintas Corporation                   Refund re: Invoice No.: CC0255545                                                   552.71                              552.71
 9/11/2020     {19}          Ohio Department of Revenue           Refund re: Sales and Use Tax (R-SUT-0108304E)                                       189.01                              189.01
 9/18/2020     {19}          Ameren Illinois                      Refund re: Final Bill at 1776 W. Highway 50, O'Fallon, IL                           700.68                              700.68
 9/18/2020     {19}          Chanay D. McCoy                      Restituion                                                                          126.00                              126.00
 9/22/2020     {19}          OHC of Michigan, P.C.                Pre-Petition Overpayment re: Arnes Becirovic                                         47.50                               47.50
 9/22/2020     {19}          OHC of Michigan, P.C.                Pre-Petition Overpayment re: Cornelius Boyer                                         48.00                               48.00
                             Miscellaneous Refunds                                                                                                                                      1,663.90

Sale of Assets
  9/4/2020         {7}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                             1,536,187.00                         1,536,187.00
 9/11/2020         {7}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                             1,392,083.00                         1,392,083.00
 9/18/2020         {7}       American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                             1,331,757.00                         1,331,757.00
 9/24/2020         {7}       Taylor & Martin, Inc. Auctioneers    Auction Proceeds                                                             4,034,945.36                         4,034,945.36
 9/25/2020                   American Signature, Inc.             Net Sales Pursuant to Agreement (Docket No. 479)                               993,299.00                           993,299.00
 9/28/2020         {7}       Taylor & Martin, Inc. Auctioneers    Auction Proceeds                                                               182,310.00                           182,310.00
                             Sale of Assets                                                                                                                                         9,470,581.36

Interest
 9/30/2020                   Rabobank, N.A.                       Interest posting at 0.0500%                                                         169.15                              169.15
                             Interest                                                                                                                                                     169.15

                             TOTAL CASH RECEIPTS                                                                                                                                    9,472,414.41

Cash Disbursements

Payment to Secured Creditor
 9/14/2020            Wells Fargo Bank, N.A.                      August 2020 ABL Interest, LC & LC Draw Fee 8/11/20 & Burr & Forman,                             160,593.75         (160,593.75)
                                                                  LLP Invoices
                             Payment to Secured Creditor                                                                                                                             (160,593.75)

Third Party Services Provided
  9/1/2020              Batavia Randall, LLC                      Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 936]                                 117,034.87         (117,034.87)
  9/1/2020              Retail Properties of America, Inc.        Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 950]                                  89,857.00          (89,857.00)
  9/1/2020              Kildeer Village Square, LLC               Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 937]                                 140,544.00         (140,544.00)
  9/2/2020      262     ADP, LLC                                  Client No.: 268665                                                                                4,306.09           (4,306.09)
  9/2/2020              ADP, LLC                                  Full Service Direct Deposit re: Payroll for Period Ending 08/29/20                               20,355.63          (20,355.63)
  9/2/2020              ADP, LLC                                  Taxes Debited re: Payroll for Period Ending 08/29/20                                             10,074.43          (10,074.43)
  9/3/2020     10101 The Taubman Realty Group Limited             Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 951]                                                     (82,196.00)
                        Partnership                                                                                                                                82,196.00
  9/9/2020      263     IBM GF Interntional Holdings, LLC         Invoice No.: QE138PF for Period of 8/1/20 - 8/31/20                                              21,768.71          (21,768.71)
  9/9/2020      264     IBM GF Interntional Holdings, LLC         Invoice No.: QE138PF for Period of 9/1/20 - 9/30/20                                              21,768.71          (21,768.71)
  9/9/2020      265     RPS Protection Ltd.                       Invoice No.: 13052 for Service Dates of 08/24/20 - 08/30/20                                       9,104.96           (9,104.96)
  9/9/2020      266     RPS Protection Ltd.                       Invoice No.: 13052 for Service Dates of 08/17/20 - 08/23/20                                       9,109.25           (9,109.25)
  9/9/2020     10102 RPS Protection Ltd.                          Invoice No.: 13037 for Service Dates of 08/31/20 - 09/06/20                                       9,100.35           (9,100.35)
 9/10/2020      267     Brixmor Holdings 1 SPE, LLC               Rent Pursuant to Stipulation [Docket No.: 978]                                                    2,305.10           (2,305.10)
 9/11/2020     10103 Morgan, Lewis & Bockius, LLP                 Invoice No.: 4520559 Compensation of Professional Fees and                                                          (42,799.50)
                                                                  Reimbursement of Expenses for Period of August, 2020                                             42,799.50
 9/15/2020         268       Hill Archive                         Invoice No.: 046451 Storage for Period of October, 2020, Box Labor (O'Fallon, MO)                 2,620.52           (2,620.52)
 9/16/2020        10104      Carleton Insurance Agency            Policy for General Liability #WS436405 Effective 08/19/20 - 11/19/20                              2,712.50           (2,712.50)
 9/16/2020                   ADP, LLC                             Full Service Direct Deposit re: Payroll for Period Ending 09/12/20                               20,957.52          (20,957.52)
 9/16/2020                   ADP, LLC                             Taxes Debited re: Payroll for Period Ending 09/12/20                                             10,722.92          (10,722.92)
 9/17/2020        10105      Guardian Alarm Company               Invoice No.: 21077226 for Period of 9/1/20 - 9/30/20                                              4,275.00           (4,275.00)
 9/17/2020        10106      Guardian Alarm Company               Invoice No.: 21077226- AS for Period of 9/1/20 - 9/30/20                                          1,181.28           (1,181.28)
 9/25/2020        10107      Morgan, Lewis & Bockius, LLP         Invoice No.: 4483943 Compensation of Professional Fees and                                                          (72,553.00)
                                                                  Reimbursement of Expenses for Period of June, 2020                                               72,553.00
 9/28/2020         269       Louis Bonin                          Invoice No.: 005 Services for Period of September 2020                                              555.00             (555.00)
 9/28/2020         270       Argyle Acres Mall, LLC               Chapter 11 Rent Pursuant to Stipulation [Docket No.: 984]                                        31,812.00          (31,812.00)
 9/28/2020         271       Argyle Acres Mall, LLC               Chapter 11 Rent Pursuant to Stipulation [Docket No.: 984]                                         7,953.00           (7,953.00)
 9/28/2020         278       Broadstone AVF Michigan, LLC         1/2 Allowance of Chapter 7 Claim Pursuant to Order [Docket No.: 916]                            237,506.33         (237,506.33)
 9/28/2020         279       Broadstone AVF Michigan, LLC         1/2 Allowance of Chapter 7 Claim Pursuant to Order [Docket No.: 916]                            728,379.22         (728,379.22)
 9/28/2020         280       Broadstone AVF Illinois, LLC         1/2 Allowance of Chapter 7 Claim Pursuant to Order [Docket No.: 916]                             52,028.45          (52,028.45)
 9/28/2020         281       Broadstone AVF Illinois, LLC         1/2 Allowance of Chapter 7 Claim Pursuant to Order [Docket No.: 916]                            157,086.01         (157,086.01)
 9/28/2020         282       Brixmor Holdings 1 SPE, LLC          Rent Pursuant to Stipulation [Docket No.: 978]                                                    2,305.11           (2,305.11)
 9/28/2020         283       RPS Protection Ltd.                  Invoice No.: 13052 for Service Dates of 09/07/20 - 09/13/20                                       9,754.62           (9,754.62)
 9/28/2020         284       RPS Protection Ltd.                  Invoice No.: 13053 for Service Dates of 09/14/20 - 09/20/20                                       9,072.00           (9,072.00)
 9/28/2020         285       RPS Protection Ltd.                  Invoice No.: 13068 for Service Dates of 09/21/20 - 09/27/20                                       9,072.00           (9,072.00)
 9/28/2020        10108      The Taubman Realty Group Limited     Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 951]                                                     (82,196.00)
                             Partnership                                                                                                                           82,196.00
 9/30/2020                   ADP, LLC                             Full Service Direct Deposit re: Payroll for Period Ending 09/26/20                               20,069.33          (20,069.33)
 9/30/2020                   ADP, LLC                             Taxes Debited re: Payroll for Period Ending 09/26/20                                             10,466.64          (10,466.64)
                             Third Party Services Provided                                                                                                                         (2,053,603.05)


                             Payment of Unpaid Commissions                                                                                                                                   -

                             Sales and Use Tax Paid                                                                                                                                          -

Bank Service Charges
                                 Case 20-10553-CSS                         Doc 1027                 Filed 10/12/20    Page 4 of 10


Art Van Furniture, LLC
Cash Receipts and Disbursements
For the Period (09/01/2020 - 09/30/2020)


  Trans.     {Ref #} /
   Date      Check #             Paid To / Received From                          Description of Transaction         Receipts   Disbursements   Net Activity
 9/30/2020               Rabobank, N.A.                      Bank and Technology Service Fees                                        5,119.71        (5,119.71)
                         Bank Service Charges                                                                                                        (5,119.71)

                         TOTAL CASH DISBURSEMENTS                                                                                               (2,219,316.51)

                         Net Cash Activity through 9/30/20                                                                                       7,253,097.90

                         Ending Cash Balance                                                                                                    13,212,995.74
                           Case 20-10553-CSS                       Doc 1027              Filed 10/12/20     Page 5 of 10


AVF Holding Company Inc.
Cash Receipts and Disbursements
For the Period (09/01/2020 - 09/30/2020)


  Trans.    {Ref #} /
   Date     Check #           Paid To / Received From                          Description of Transaction       Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (9/1/2020)                                                                                  $ 306,791.95

Cash Receipts
                        Turnover of Bank Funds                                                                                                      -
                        Turnover of Funds - Other                                                                                                   -
                        Collection of Accounts Receivable                                                                                           -
                        Miscellaneous Refunds                                                                                                       -
                        Sale of Assets                                                                                                              -

                        TOTAL CASH RECEIPTS                                                                                                         -

Cash Disbursements
                        Payments to Secured Creditor                                                                                                -
                        Third Party Services Provided                                                                                               -

Bank Service Charges
 9/30/2020              Rabobank, N.A.                      Bank and Technology Service Fees                                      523.10        (523.10)
                        Bank Service Charges                                                                                                    (523.10)

                        TOTAL CASH DISBURSEMENTS                                                                                                (523.10)

                        Net Cash Activity through 9/30/20                                                                                       (523.10)

                        Ending Cash Balance                                                                                                 306,268.85
                          Case 20-10553-CSS                 Doc 1027      Filed 10/12/20       Page 6 of 10



AVF Parent LLC
Cash Receipts and Disbursements
For the Period (09/01/2020 - 09/30/2020)


  Trans.    {Ref #} /
   Date     Check #            Paid To / Received From            Description of Transaction      Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (9/1/2020)                                                                    $ 168,567.51

Cash Receipts
                        Turnover of Bank Funds                                                                                        -
                        Turnover of Funds - Other                                                                                     -
                        Collection of Accounts Receivable                                                                             -
                        Miscellaneous Refunds                                                                                         -
                        Sale of Assets                                                                                                -

                        TOTAL CASH RECEIPTS                                                                                           -

Cash Disbursements
                        Payments to Secured Creditor                                                                                  -
                        Third Party Services Provided                                                                                 -
                        Bank Service Charges                                                                                          -

                        TOTAL CASH DISBURSEMENTS                                                                                      -

                        Net Cash Activity through 9/30/20                                                                             -

                        Ending Cash Balance                                                                                   168,567.51
                        Case 20-10553-CSS                   Doc 1027     Filed 10/12/20       Page 7 of 10



AV Pure Sleep Franchising, LLC
Cash Receipts and Disbursements
For the Period (09/01/2020 - 09/30/2020)


  Trans.    {Ref #} /
   Date     Check #           Paid To / Received From            Description of Transaction    Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (9/1/2020)                                                                 $      62.06

Cash Receipts
                        Turnover of Bank Funds                                                                                     -
                        Turnover of Funds - Other                                                                                  -
                        Collection of Accounts Receivable                                                                          -
                        Miscellaneous Refunds                                                                                      -
                        Sale of Assets                                                                                             -

                        TOTAL CASH RECEIPTS                                                                                        -

Cash Disbursements
                        Payments to Secured Creditor                                                                               -
                        Third Party Services Provided                                                                              -
                        Bank Service Charges                                                                                       -

                        TOTAL CASH DISBURSEMENTS                                                                                   -

                        Net Cash Activity through 9/30/20                                                                          -

                        Ending Cash Balance                                                                                      62.06
                        Case 20-10553-CSS                   Doc 1027          Filed 10/12/20      Page 8 of 10



LF Trucking Inc.
Cash Receipts and Disbursements
For the Period (09/01/2020 - 09/30/2020)


  Trans.    {Ref #} /
   Date     Check #           Paid To / Received From                Description of Transaction    Receipts   Disbursements   Net Activity

                        Beginning Cash on Hand (9/1/2020)                                                                     $   8,237.58

Cash Receipts
                        Turnover of Bank Funds                                                                                         -
                        Turnover of Funds - Other                                                                                      -
                        Collection of Accounts Receivable                                                                              -
                        Miscellaneous Refunds                                                                                          -
                        Sale of Assets                                                                                                 -

                        TOTAL CASH RECEIPTS                                                                                            -

Cash Disbursements
                        Payments to Secured Creditor                                                                                   -
                        Third Party Services Provided                                                                                  -

Bank Service Charges
 9/30/2020              Rabobank, N.A.                      Bank and Technology Service Fees                          14.04         (14.04)
                        Bank Service Charges                                                                                        (14.04)

                        TOTAL CASH DISBURSEMENTS                                                                                    (14.04)

                        Net Cash Activity through 9/30/20                                                                           (14.04)

                        Ending Cash Balance                                                                                       8,223.54
                                      Case 20-10553-CSS                                   Doc 1027                         Filed 10/12/20                     Page 9 of 10


Sam Levin, Inc.
Cash Receipts and Disbursements
For the Period (09/01/2020 - 09/30/2020)


  Trans.      {Ref #} /
   Date       Check #                      Paid To / Received From                                         Description of Transaction                          Receipts     Disbursements    Net Activity

                          Beginning Cash on Hand (9/1/2020)                                                                                                                                 $ 12,991,720.32

Cash Receipts
                          Turnover of Bank Funds                                                                                                                                                        -
                          Turnover of Funds - Other                                                                                                                                                     -
                          Collections of Accounts Receivable                                                                                                                                            -

Miscellaneous Refunds
 9/22/2020     {16}   Gina Stephanie Hronakes                                   Restitution re: Citation No.: J-459-2012                                            15.00                             15.00
                      Miscellaneous Refunds                                                                                                                                                           15.00
                      Sale of Assets                                                                                                                                                                    -

Interest
  9/30/2020               Rabobank, N.A.                                        Interest posting at 0.0500%                                                        406.99                           406.99
                          Interest                                                                                                                                                                  406.99

                          TOTAL CASH RECEIPTS                                                                                                                                                       421.99

Cash Disbursements
                          Payment to Secured Creditor                                                                                                                                                   -

Third Party Services Provided
  9/1/2020              Echo Strongsville, LLC                                  Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 941]                                 22,448.50        (22,448.50)
  9/1/2020              L&Y Properties - Solon, LLC                             Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 938]                                 14,446.65        (14,446.65)
  9/1/2020              CBL-Westmorland, LP                                     Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 940]                                 40,130.00        (40,130.00)
  9/1/2020              A&R Properties, LP                                      Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 942]                                118,084.50       (118,084.50)
  9/1/2020              McKnight South East LP                                  Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 943]                                 26,899.00        (26,899.00)
  9/1/2020              Walnut Capital Partners-Cranberry South, LP             Chapter 7 & Chapter 11 Rent Pursuant to Order [Docket No.: 939]                                 20,230.00        (20,230.00)
 9/10/2020      122     Wolf Furniture Enterprises, Inc./Frederick BlicoLLC     Post-Petition Rent Pursuant to Stipulation [Docket No.: 979]                                    17,289.25        (17,289.25)
 9/10/2020      123     Wolf Furniture Enterprises, Inc./Frederick BlicoLLC     Post-Petition Rent Pursuant to Stipulation [Docket No.: 979]                                    31,945.03        (31,945.03)
 9/10/2020      124     Levin Furniture, LLC                                    Reimbursement re: Employee Hours Worked for Period of 6/01/20 - 9/10/20                          5,280.80         (5,280.80)
 9/15/2020      125     ProLawn Landscaping Company                             Invoice No.: 11536 for Services on 8/4/20 & 8/31/20 re: 1620 N Tuckahoe St,                        312.70           (312.70)
                                                                                Bellwood, PA 16617
 9/28/2020      126       Gowe Leasing Unlimited                                Chapter 11 Rent Pursuant to Order [Docket No.: 970]                                              2,305.12         (2,305.12)
 9/28/2020      127       Gowe Leasing Unlimited                                Chapter 11 Rent Pursuant to Order [Docket No.: 970]                                              6,183.36         (6,183.36)
 9/28/2020      128       The Samalex Trust                                     Chapter 11 Rent Allowance Pursuant to Stipulation [Docket No.: 920]                              5,170.00         (5,170.00)
 9/28/2020      129       The Samalex Trust                                     Chapter 11 Rent Allowance Pursuant to Stipulation [Docket No.: 920]                              8,913.50         (8,913.50)
 9/28/2020      130       Wolf Furniture Enterprises, Inc./Frederick BlicoLLC   Post-Petition Rent Pursuant to Stipulation [Docket No.: 979]                                    17,289.25        (17,289.25)
 9/28/2020      131       Wolf Furniture Enterprises, Inc./Frederick BlicoLLC   Post-Petition Rent Pursuant to Stipulation [Docket No.: 979]                                    31,945.04        (31,945.04)
                                                                                                                                                                                                        -
                                                                                                                                                                                                        -
                          Third Party Services Provided                                                                                                                                         (368,872.70)

Customer Refunds
 9/16/2020   10101        Rebecca Breckner                                      Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                             20,959.98        (20,959.98)
 9/16/2020   10102        Megan Brower                                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                111.79           (111.79)
 9/16/2020   10103        James & Lois Brown                                    Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              4,209.11         (4,209.11)
 9/16/2020   10104        Mistie Capalingo                                      Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                114.95           (114.95)
 9/16/2020   10105        Corissa Casterline                                    Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                760.00           (760.00)
 9/16/2020   10106        Mariannina Curatolo                                   Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                353.76           (353.76)
 9/16/2020   10107        K. Michele Darlington                                 Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              3,996.67         (3,996.67)
 9/16/2020   10108        Tom Dickey                                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                801.67           (801.67)
 9/16/2020   10109        Sal Didomenico                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                623.58           (623.58)
 9/16/2020   10110        Patrick DiPaola                                       Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                427.99           (427.99)
 9/16/2020   10111        Gemma Filip                                           Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              2,505.35         (2,505.35)
 9/16/2020   10112        Jerry Frey                                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                852.79           (852.79)
 9/16/2020   10113        William & Mary Lou Frohnappel                         Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,080.00         (1,080.00)
 9/16/2020   10114        Thomas Golli                                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,946.67         (1,946.67)
 9/16/2020   10115        Suzanne Gorse                                         Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                647.96           (647.96)
 9/16/2020   10116        Ted Heitsche                                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              4,632.95         (4,632.95)
 9/16/2020   10117        Ledis Kodra                                           Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              2,397.63         (2,397.63)
 9/16/2020   10118        David & Lisa Kramer                                   Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                300.00           (300.00)
 9/16/2020   10119        Toni Lekanidis                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                 50.00            (50.00)
 9/16/2020   10121        Lisa Makris                                           Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,018.82         (1,018.82)
 9/16/2020   10122        Carol Manko                                           Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              3,187.49         (3,187.49)
 9/16/2020   10123        Angelica Mason                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                967.62           (967.62)
 9/16/2020   10124        Kimberly McKay                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                200.00           (200.00)
 9/16/2020   10125        Dennis Mitchell                                       Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              3,136.13         (3,136.13)
 9/16/2020   10126        Melissa Morales                                       Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                317.68           (317.68)
 9/16/2020   10127        Emily Mueller                                         Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              3,305.20         (3,305.20)
 9/16/2020   10128        Donnie Pittrell                                       Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                349.99           (349.99)
 9/16/2020   10129        Michael Rauh                                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,000.00         (1,000.00)
 9/16/2020   10130        Kevin Reed                                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                637.49           (637.49)
 9/16/2020   10131        Beth Sherman                                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              2,885.88         (2,885.88)
 9/16/2020   10132        Robert Sprowls                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                874.49           (874.49)
 9/16/2020   10134        Dana Sypolt                                           Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,842.27         (1,842.27)
 9/16/2020   10136        Enolia Tisdale                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,180.63         (1,180.63)
 9/16/2020   10137        Claudia Winter                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,136.45         (1,136.45)
 9/16/2020   10138        Jacob Wix                                             Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,106.71         (1,106.71)
 9/22/2020   10139        Tammy Loos-Yoder                                      Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              2,614.51         (2,614.51)
 9/22/2020   10140        Tina Switzer                                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              2,465.42         (2,465.42)
 9/22/2020   10141        Suzanne Taylor                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,705.75         (1,705.75)
 9/22/2020   10142        Ronald E. Cunningham                                  Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                141.12           (141.12)
 9/22/2020   10143        Angela Day                                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                 42.39            (42.39)
 9/22/2020   10144        Ashley Fiala                                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              2,084.35         (2,084.35)
 9/22/2020   10145        Peter D. Flohr                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              2,164.87         (2,164.87)
 9/22/2020   10146        Duane E. French                                       Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,344.55         (1,344.55)
 9/22/2020   10147        Amy Garland-Rusnak                                    Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,295.92         (1,295.92)
 9/22/2020   10148        Elissa Hagwood                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              1,987.58         (1,987.58)
 9/22/2020   10149        Richard L. Hespelein                                  Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                              2,594.72         (2,594.72)
 9/22/2020   10150        Judith A. Kirk                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                995.96           (995.96)
 9/22/2020   10151        Michelle Leach                                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                500.00           (500.00)
 9/22/2020   10152        Rob Luklan                                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                                985.69           (985.69)
                                   Case 20-10553-CSS                        Doc 1027                      Filed 10/12/20                  Page 10 of 10


Sam Levin, Inc.
Cash Receipts and Disbursements
For the Period (09/01/2020 - 09/30/2020)


  Trans.     {Ref #} /
   Date      Check #                      Paid To / Received From                             Description of Transaction                   Receipts   Disbursements    Net Activity
 9/22/2020    10153      Tyson Ringle                               Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       800.00          (800.00)
 9/22/2020    10154      Karl D. Rollner                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     9,006.23        (9,006.23)
 9/22/2020    10155      Edward & Susan Sagan                       Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       600.00          (600.00)
 9/22/2020    10156      James & Donna Steinbrenner                 Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     1,737.87        (1,737.87)
 9/22/2020    10157      Gloria Stellfox                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       995.08          (995.08)
 9/22/2020    10158      Edward R. Swiatek                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     2,735.43        (2,735.43)
 9/24/2020    10159      William Vincler                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                        35.24           (35.24)
 9/24/2020    10160      Matthew & Katelyn Gustoff                  Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     2,581.90        (2,581.90)
 9/24/2020    10161      Andrew & Rhonda Lenhart                    Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                        63.06           (63.06)
 9/24/2020    10162      Linda McMahon                              Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       698.14          (698.14)
 9/24/2020    10163      Ian S. Moore                               Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       750.00          (750.00)
 9/24/2020    10164      Cynthia Sorensen                           Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     2,808.71        (2,808.71)
 9/24/2020    10165      Carla Wilson                               Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       588.80          (588.80)
 9/24/2020    10166      John Wiszczor                              Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       658.26          (658.26)
 9/24/2020    10167      Ray Lucich                                 Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     5,118.13        (5,118.13)
 9/24/2020    10168      Kim V. Roach                               Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     1,167.92        (1,167.92)
 9/24/2020    10169      Scott Rutt                                 Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     2,061.24        (2,061.24)
 9/28/2020    10170      Melanie Bonsignore                         Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       755.98          (755.98)
 9/28/2020    10171      Maggie Yoder Burns                         Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       463.01          (463.01)
 9/28/2020    10172      Barry C. Hager                             Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       722.24          (722.24)
 9/28/2020    10173      Susan Heim                                 Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       783.19          (783.19)
 9/28/2020    10174      Marianna Makuch                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       200.00          (200.00)
 9/28/2020    10175      Donna Morris                               Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       561.97          (561.97)
 9/28/2020    10176      Susan R. Pelley                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       280.00          (280.00)
 9/28/2020    10177      Chris & Maxine Resh                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       505.60          (505.60)
 9/28/2020    10178      Sandra M. Sachs                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     1,176.00        (1,176.00)
 9/28/2020    10179      Richard A. Orsborn                         Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     1,738.95        (1,738.95)
 9/28/2020    10180      Frank & Sue Rosso                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     2,100.00        (2,100.00)
 9/28/2020    10181      Donna Appleby                              Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       536.44          (536.44)
 9/28/2020    10182      Kristin Ashofteh                           Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     2,353.82        (2,353.82)
 9/28/2020    10183      Alice Beatty                               Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     1,350.44        (1,350.44)
 9/28/2020    10184      Sharona Bontempo                           Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       121.44          (121.44)
 9/28/2020    10185      Nancy Brewer                               Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     1,039.85        (1,039.85)
 9/28/2020    10186      Martha L. Bright                           Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       356.15          (356.15)
 9/28/2020    10187      Frank Cullen                               Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     2,060.22        (2,060.22)
 9/28/2020    10188      Daniel Jansky                              Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       970.92          (970.92)
 9/28/2020    10189      Johnnie Johnson                            Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       300.00          (300.00)
 9/28/2020    10190      Corey E. Jones                             Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                        80.00           (80.00)
 9/28/2020    10191      Janet Levatin                              Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       700.00          (700.00)
 9/28/2020    10192      Tom & Shelly Noel                          Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     6,475.63        (6,475.63)
 9/28/2020    10193      Richard & Alice Pastella                   Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                        75.00           (75.00)
 9/28/2020    10194      David Ross                                 Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     1,250.67        (1,250.67)
 9/28/2020    10195      Laura Schaffer                             Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     2,976.71        (2,976.71)
 9/28/2020    10196      L. Mandela Zimbabwe                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       561.49          (561.49)
 9/28/2020    10197      Marilyn I. Campbell                        Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                     1,623.65        (1,623.65)
 9/28/2020    10198      Richard L. Smith, Jr.                      Fulfillment of Customer Option for Refund re: APA [Docket No.: 573]                       549.74          (549.74)
                         Customer Refunds                                                                                                                                (155,917.65)
                         Sales and Use Tax Paid                                                                                                                                   -
                         Bank Service Charges                                                                                                                                     -

                         TOTAL CASH DISBURSEMENTS                                                                                                                        (524,790.35)

                         Net Cash Activity through 9/30/20                                                                                                               (524,368.36)

                         Ending Cash Balance                                                                                                                           12,467,351.96
